Title: To Benjamin Franklin from the Baron de Breteuil, 26 December 1783
From: Breteuil, Louis-Auguste Le Tonnelier, baron de
To: Franklin, Benjamin


          
            Versailles Le 26. Xbre. 1783.
          
          J’ai reçu, Monsieur, La lettre que vous m’avez fait l’honneur de m’ecrire et par laquelle vous demandez au nom des Parens du Né. [nommé] schaffer détenu dans les Prisons de La

Conciergerie, des Ordres du Roi pour le faire passer aux Isles.—Je vais en Ecrire à M. Lenoir, et je vous prie d’Etre persuadé d’avance que je ferai tout ce que Les Circonstances pouront permettre. Mais je ne dois pas vous Laisser ignorer d’abord qu’on n’envoye plus personne de force aux Isles, et que d’ailleurs quand les tribunaux Ordinaires ont pris Connoissance d’un délit quelconque, l’autorité ne peut plus S’en meler, a moins que Les Juges ne consentent a ne donner aucune suite aux procedures qu’ils ont commencées.
          J’ai l’honneur d’Etre avec un très sincere attachement, Monsieur, votre trés humble et trés obéissant serviteur./.
          
            Le Bon. De Breteüil
            M. franklin, Ministre Plenipotentiaire des Etats unis de L’amerique..à Passi.
          
        